DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 and 12/11/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sato (US 2017/0120683 A1 – of record).
[AltContent: textbox (Bottom point)]Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: arrow][AltContent: textbox (Ground contact surface of tread)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Three-sided polygon)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 1, Sato teaches a pneumatic tire, see abstract comprising: a rib land portion 5 provided in a tread portion 1 and including a recessed portion 6 recessed inward in a tire radial direction, wherein the 
Regarding claims 2-3, with guidance provided by FIG. 2, the recess 6 is formed in a polygonal pyramid shape in which the side surface portions 7a, 7b are inclined surfaces to define a triangular pyramid shape, see above.

    PNG
    media_image2.png
    542
    605
    media_image2.png
    Greyscale

Regarding claim 6, with guidance provided by FIG. 2, the rib land portion 5 includes a sub groove 9 – (construed as a connection groove) that connects the recess 6 and a longitudinal groove extending in a tire circumferential direction, see depiction above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0120683 A1 – of record), as applied to claim 1 above.
Regarding claim 5, while Sato discloses the land portion 5 is a rib land portion defined by two longitudinal grooves extending in a tire circumferential direction, the rib 5 includes one or more recesses each including the recess; it does not explicitly disclose the land portion is a block land portion; or a ratio of a projected area of the one or more recesses on the ground contact surface to a projected area of the rib on the ground contact surface is 5% or more and 20% or less. However, Sato discloses forming the rib land portion comprising the recessed portion 6, such that a mediate land block portion 18 thereof has a large surface area to ensure heat radiation property of the tire is optimized, see [0037] – [0038]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a ratio of a projected area of the one or more recesses on the ground contact surface to a projected area of the rib on the ground contact surface to be 5% or more and 20% or less: since the size of the surface area of the rib land portion has a direct effect on the heat radiation property of the tire as reasonably suggested by Sato. Thus, the surface area of the rib land portion is a result .  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0120683 A1 – of record), as applied to claim 6 above, and further in view of Takahashi et al. (US 2010/0175799 A1).
Regarding claims 7-8, Sato does not explicitly disclose the connection groove is provided to connect the bottom point and the longitudinal groove; wherein the connection groove includes a bottom surface portion and side surface portions on both sides, and one of the side surface portions in the connection groove forms an acute angle with the longitudinal groove and is provided with an inclined surface that inclines as the inclined surface extends inward in the tire radial direction from the ground contact surface.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Takahashi discloses a tire suitable for suppressing pipe resonance of a circumferential groove. The tire is configured to have a circumferential groove 7, resonator 1 – (construed as a recessed portion) having a bottom portion 3 and a siping portion 2 – (construed as a connection groove). The siping portion 2 connects the circumferential groove 7 and the bottom portion 3 – (corresponds to the connection groove is provided to connect the bottom point and the longitudinal groove). And the siping portion 2 is configured to make an angle with the circumferential groove, have a bottom and two side portions – (corresponds to the connection groove includes a bottom surface portion and side surface portions on both sides, and one of the side surface portions in the connection groove forms an acute angle with the longitudinal groove); wherein at least one siping portion side wall extends from the ground contacting surface radially into the tread towards the bottom portion – (corresponds to an inclined surface that inclines as the inclined surface extends inward in the tire radial direction from the ground contact surface), see depiction above. Takahashi discloses such a configuration the volume of the siping portion 2 can be ensured sufficiently, whereby a desired resonance frequency can be ensured and pipe resonance sounds can be effectively decreased, while drainage performance can be improved together, see [0119].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sub .
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US 2013/0086821 A1).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Side portions)][AltContent: textbox (Bottom portion)][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claims 1,4, Lussier discloses a tire, comprising: a block land portion 12 delimited by laterally and circumferentially extending grooves provided in a tread portion 10 and including a recessed portion 32 recessed inward in a tire radial direction, wherein the recess includes three 
Lussier does not explicitly disclose the tire is a pneumatic tire. However, Lussier discloses its invention is suitable for use on tire treads. And under the broadest reasonable interpretation afforded the examiner this includes a pneumatic tire as there is no structure within the prior art nor written description that would preclude Lussier’s recessed tread pattern scheme from being used on a pneumatic tire. 
As to a ratio of a projected area of the one or more recesses on the ground contact surface to a projected area of the block on the ground contact surface is 5% or more and 20% or less:
Lussier discloses the recess 32 represents preferably 15% of the overall planar area occupied by the tread element, which meets the claimed 5% or more and 20% or less.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749